                                                                     ,r- ~nJ'lY

                                                              ·. ,0 CLi\-lENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

                -    against

ANTONIO MEDINA,                                            19 CR 35l(VM)

                                        Defendant.            ORDER


VICTOR MARRERO , United States District Judge .

      Counsel for the Government, with the consent of counsel
for   the   defendant,     requests          that    the   conference            currently
scheduled      for     Friday,       March     13,     2020   at       2:30       p . m.   be
adjourned.      (See     Dkt.    No .    50.)        The   conference            shall     be
rescheduled for Friday, April 3, 2020 at 11:30 a.m.
      All parties to this action consent to an exclusion of the
adjourned time from the Speedy Trial Act to April 3, 2020.
      It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations .                     This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice .                The value of this exclusion
outweighs the best interests of the defendants and the public
to a speedy trial .        This order of exclusion of time is made
pursuant to 18 U.S.C.           §§   3161 (h) (7) (B) (i)     &     (iv).


SO ORDERED :
Dated: New York , New York
       13 March 2020



                                               ~                  U.S . D. J .
          Case 1:19-cr-00351-VM Document 50 Filed 03/12/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew's Plaza
                                                     New York, New York 10007


                                                      March 12, 2020

BYECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Antonio Medina, S 1 19 Cr. 351 (VM)

Dear Judge Marrero:

        A status conference in the above-captioned case is currently scheduled for March 13, 2020.
The Government and Mr. Medina are close to reaching an agreement regarding a disposition of
this case. The parties respectfully request that the conference scheduled for March 13 be adjourned
by approximately three weeks to allow for the agreement to be finalized. The Government
respectfully moves, with the consent of defense counsel, that time be excluded under the Speedy
Trial Act through the next conference date. Such an exclusion would be in the interests of justice,
as it would allow, among other things, the parties time to discuss possible dispositions of this
matter. See 18 U.S.C. § 3161(h)(7)(A).


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney



                                         by:   r~ui! ~;_
                                               Daniel Nessim
                                               Assistant United States Attorney
                                               (212) 637-2486
